Citation Nr: 1135757	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the character of the Appellant's discharge from service constitutes a bar to VA compensation benefits. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Appellant was inducted into the Army in September 1967.  He was discharged "under other than honorable conditions" in July 1970 after completing two years of active service.  The discharge was upgraded to "under honorable conditions" in 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Appellant testified before the undersigned at a Travel Board hearing conducted June 2011 in Portland, Oregon.


FINDINGS OF FACT

1.  The service department determined that the Appellant's absences without official leave, together with the periods of confinement imposed for those offenses, resulted in a total of 268 days of lost service time.

2.  The Appellant was not insane, as defined for purposes of determinations of character of discharge, at the time of commission of any of the offenses that resulted in his discharge from service. 

3.  The Appellant's actions during his service, including repeated periods of AWOL and several less severe infractions involving non-judicial punishment, demonstrate willful and persistent misconduct on the Appellant's part. 


CONCLUSION OF LAW

The character of the Appellant's discharge from service is a bar to the award of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.12, 3.159, 3.354 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the character of his discharge should not bar him from receiving compensation benefits administered by VA.  

Before addressing the merits of the Appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The notification obligation in this case was accomplished by way of letters from the RO to the Appellant dated in December 2005 and January 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In particular, the January 2006 letter advised the Appellant to provide any available evidence about the character of his discharge, such as a DD 215 (a corrected official report of separation from active duty).  This document is of record.  

The RO also provided assistance to the Appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), to the extent possible under the facts and circumstances in this case.  In this case, development of clinical evidence is required only to the extent that clinical records reflecting insanity during service would assist the Appellant to substantiate his claim.  Therefore, the duty to assist does not require that the Appellant be afforded VA examination.  The duty to assist in this case requires that VA obtain the Appellant's service personnel records, records of military offenses, and adjudications related to those offenses, and records related to the Appellant's applications to upgrade his discharge.  Those records, including the complete proceedings and records obtained by the Army Board for Correction of Military Records, are associated with the claims files.

The Appellant and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Appellant's appeal.

Law and Regulations Applicable to Character of Discharge Determinations

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Applicable laws and regulations provide that most VA benefits, including compensation benefits, are not payable unless a period of service upon which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions if it is determined that it was issued because of willful and persistent misconduct.  Id.  Although the Appellant's 1970 discharge under other than honorable conditions (OTHC) was upgraded to a discharge "under honorable conditions," the upgraded discharge precludes compensation benefits if the discharge was due to willful and persistent conduct.  See 38 U.S.C.A. § 5303.

An exception is provided under that regulation if the discharge was because of a minor offense and service was otherwise honest, faithful and meritorious.  Additionally, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b). 

Facts 

In January 1968, the Appellant reported that he was on "nerve" pills.  He was referred for mental health evaluation.  There is no record that such evaluation occurred before the Appellant went AWOL from January 27, 1968, to January 29, 1968.  He again went AWOL February 6, 1968, to February 12, 1968.  He was AWOL from February 23, 1968, to March 3, 1968, and from April 5, 1968, to May 22, 1968.  Convictions for two of the periods of AWOL resulted in confinement in the stockade until August 1968.  

The Appellant again went AWOL from December 2, 1968 to January 22, 1969, from February 23, 1969 to March 3, 1969, and from March 20, 1969 to June 14, 1969.  The Appellant was convicted by a special court-martial (SPCM) for each of these absences and was confined for several months.  

In October 1969, the Appellant was evaluated on an emergency basis when he became "depressed and agitated" in the barracks.  The provider noted that the Appellant had difficulties adjusting to service, and had a number of AWOL's and stockade confinements.  The provider determined that the Appellant was depressed and anxious, and was emotionally unstable, but did not have a thought disorder.

In November 1969, the Appellant sought evaluation for "migraine" headaches.  The provider determined that the headaches were vascular and muscle contraction headaches due to stress.  He refused to complete Kitchen Police duty assigned on December 26, 1969.  A nonjudicial punishment (forfeiture of pay) was imposed for this offense.  

In January 1970, the Appellant reported that he was a "nervous wreck.   He again sought medical treatment in February 1970.  The provider concluded that the Appellant had an explosive personality disorder.  The provider noted that the Appellant was "bright" but had limited insight.  The provider recommended regular treatment but the Appellant was "dubious" about ongoing treatment.  

The Appellant was assigned to a location in Vietnam in March 1970.  In June 1970, the Appellant committed several offenses, including use of disrespectful language.  He again sought mental health evaluation.  The provider prescribed Valium.  A diagnosis of emotional instability was assigned.  The provider noted that the Appellant had poor impulse control and conflict with authority.  The provider concluded that the Appellant had a "severe predisposition" for these problems and that there was a long history of instability, existing prior to service.  The provider further determined that the Appellant was mentally "responsible," and was able to distinguish right from wrong.  

Non-judicial punishments were imposed for the Appellant's June 1970 offenses.  In July 1970, with a total of 268 days of time lost from service since induction, the Appellant was discharged "under other than honorable conditions."  

In 1977, the Appellant's discharge was upgraded from "under other than honorable conditions" to "under honorable conditions" as part of general program that did not include review of the circumstances of the Appellant's case.  The Appellant was notified that the upgraded discharge could not be used as the basis for benefits administered by VA.  He sought upgrade of this discharge.  

The Appellant's character of discharge was considered on an individual basis by the Army Discharge Review Board in August 1978.  The Discharge Review Board determined that the Appellant's discharge could not be upgraded, and confirmed the Appellant's discharge as being "under other than honorable conditions."  The Discharge Review Board issued a corrected report of discharge (DD 215) consistent with that determination.

The Appellant again sought an upgrade of his discharge in 2006.  In a March 2007 decision, the Army Board for Correction of Military Records denied an upgrade of the Appellant's character of discharge.

Analysis

The character of the Appellant's discharge bars him from receipt of compensation benefits unless the Appellant establishes either that he was insane at the time of the commission of the offenses against military justice, or unless the service was honest, faithful, and meritorious and the discharge was not issued for willful and persistent misconduct.  38 C.F.R. § 3.12(b), (d)(4).

The Appellant, in written statements, and in his June 2011 testimony, argues that the character of his discharge should not constitute a bar to the award of VA benefits because his psychiatric disorder was known prior to his first two periods of AWOL.  The Appellant contends that his service should be considered faithful because the Army knew that he needed help for his psychiatric disorder and did not provide that help.  

The facts establish that the Appellant sought medical evaluation in early January 1968, and reported that he was on "nerve" pills.  The provider recommended referred for mental health evaluation, but the Appellant went AWOL less than three weeks later.  As described in the facts above, following the January 1968 referral for mental health evaluation, the Appellant was AWOL or confined essentially all of the time until August 1968.  The Board finds that the Appellant's contention that his first two periods of AWOL should be disregarded because he was not provided with appropriate psychiatric care is not credible or persuasive.    

The Board notes the Appellant's contention that he had medical problems due to pre-service thoracotomy when he entered service, that his background was inadequate to prepare him for military life, and that his psychiatric disorder was known.  The Appellant does not contend, in any written statement, or in his testimony, that he was insane at the time of any period of AWOL or at the time of any punishable offense in service.  

By law, the Board is authorized to determine that an other than honorable discharge does not bar compensation benefits if that the service member was insane at the time of the commission of the offenses. 38 U.S.C.A. § 5303(b).  The Appellant's argument that he had a psychiatric disorder is not equivalent to an argument that he was insane for purposes of determining whether an other than honorable discharge precludes receipt of compensation benefits.  The Appellant's contentions that there were many factors, including a psychiatric disorder, that contributed to his inability to perform the period of service for which he enlisted.  The Board accepts as accurate the Appellant's contentions and testimony as to these multiple factors.  Even so, those factors are not equivalent to a finding that the Appellant was insane.  Reviewing the facts in the light most favorable to the Appellant, the facts do not remove the preclusion of compensation benefits required by the character of the Appellant's discharge.

In this case, the Appellant was evaluated by providers during service.  The providers determined that the Appellant did not have a thought disorder.  The Appellant himself does not contend that he was insane at the time of commission of the offenses that led to his discharge.  The Board recognizes that the Appellant did have a diagnosed psychiatric disorder.  However, the governing law and regulations provide that the character of discharge assigned by the service department is binding unless the psychiatric disorder resulted in insanity.  Insanity, for purposes of the claim at issue, is defined at 38 C.F.R. § 3.354.  

Section 38 C.F.R. § 3.354(a) defines an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Beck v. West, 13 Vet. App. 535 (2000).  When determining whether an Appellant was insane at the time of a committed offense, VA is required to base its decision on all the evidence procurable relating to the period involved.  38 C.F.R. § 3.354(b). 

The Appellant did not require hospitalization for his psychiatric disorder.  He remained able to seek treatment for medical problems.  The providers determined that no psychosis was present.  The Appellant was able to distinguish right from wrong.  The Board finds that the evidence is against a finding that the Appellant was insane at the time of any period of AWOL or commission of an offense punishable under the military justice system.  

The Board finds that the evidence of record does not show that the Appellant's in-service psychiatric problems met the requirements of insanity for the purposes of this decision.  38 C.F.R. § 3.354(a).  

The Appellant also contends that one period of AWOL, identified by the Appellant as the third period of AWOL, should not be considered in determining whether his service was honest and faithful because the reason for that AWOL was that he would not sign off on a form indicating that goods were present in a warehouse when the boxes in which the goods were supposed to be stored in the warehouse were empty.  The Appellant has not provided facts to support this contention.  He has not explained why a period of AWOL was necessary, other than his statement that he went AWOL because he was more honest than other fellow service members.  

The Appellant's contention does not address a fact which may be considered in weighing the significance of an absence without leave in determining character of discharge.  The regulations authorize VA to consider duties owed to third parties, such as family obligations, when considering the reasons for an absence without official leave.  38 C.F.R. § 3.12.  The Appellant did not indicate that an obligation to any third party was a factor in any of the periods of AWOL.  The Board finds that the Appellant's explanation for one of his periods of AWOL does not excuse that period of AWOL.  

The Board has considered whether the Appellant's service was honest and meritorious or whether his conduct was willful and persistent.  In this case, the Appellant lost 268 days of service between service entry in September 1967 and the July 1970 service discharge.  The Board finds that the time lost, 268 days in a total period of less than three years is so significant that the Appellant's service cannot be considered honest and meritorious.  

The Board also notes that the Appellant had multiple periods of AWOL and committed several lesser offenses.  The Appellant received three nonjudicial punishments for less serious offenses and was convicted three times for serious offenses by a special court-martial.  The fact that the Appellant had both multiple less serious offenses and multiple more serious offenses demonstrates that the Appellant's conduct was persistent and willful.  

As noted in the facts, above, requests from the Appellant to upgrade his discharge were denied twice.  In the March 2007 decision, the Army Board for Correction of Military Records (ABCMR) noted that the Appellant did not have satisfactory military service totaling 24 months prior to his discharge.  The ABCMR also noted that the Appellant had less than three months of satisfactory service in Vietnam prior to his discharge.  

The preponderance of the evidence, including the Appellant's multiple periods of AWOL, together with the multiple less serious offenses, demonstrates willful and persistent misconduct.  The quality and length of his service cannot be considered to have been honest, faithful, meritorious, or of such benefit to the nation so as to compensate for his prolonged unauthorized absences.  The evidence demonstrates that the Appellant does not meet any exception which would authorize the Board to find that the character of discharge assigned by the service department is not applicable for purposes of entitlement to compensation benefits administered by VA.  

The Appellant's misconduct in service was willful and persistent.  He was not insane at the time of the actions which led to his discharge from service.  Accordingly, the preponderance of the evidence is against the Appellant's appeal for 

a change in the character of his discharge.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim must be denied.  


ORDER

The character of the Appellant's discharge from service constitutes a bar to VA compensation benefits, and the appeal for removal of that bar to benefits is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


